  Case 19-32928          Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                                     Document     Page 1 of 10


                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:                                                 Chapter 11

 Rancher’s Legacy Meat Co.,                             Case 19-32928

                                  Debtors.



JAMES RATCLIFF’S RENEWED OBJECTION TO DEBTOR’S MOTION FOR USE OF
                       CASH COLLATERAL



James Ratcliff, through his counsel, continues to oppose the Debtor’s use of Cash Collateral and

requests that the Court deny the Debtor’s motion.

                                     PROCEDURAL POSTURE

          The underlying facts of this dispute were laid out in the original filing by Mr. Ratcliff in

his initial opposition to the use of cash collateral, filed on September 24 [Docket 13]. A hearing

was held on September 26 and testimony was provided by Arlyn Lomen, the President of the

Debtor in support of the various first-day motions. Mr. Lomen testified at that time as follows:

          1.     The Debtor has done its best to reduce costs over time and believes that it cannot

                 reduce its costs further.

          2.     The company has never made a profit in nine years of operation and has negative

                 shareholder’s equity on the books in excess of $20,000,000.00.

          3.     The company has several large loans on its books and has been unable to pay any

                 of them back, including the $17,218,636.68 debt owed to Mr. Ratcliff.

          4.     The requirements for “trim,” or “trimmings,” the product that Rancher’s Legacy

                 uses to produce hamburger on a consistent basis are that:

                                                    1
  Case 19-32928       Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                                  Document     Page 2 of 10


               a. The cattle that make up the product must be 30 months old or younger.

               b. The cattle must be steers or heifers.

               c. The meat must come from Black Angus cattle.

       5.      The Debtor entered into a new three-year contract on September 1 of this year to

               supply 4.5 million pounds of hamburger patties annually to a confidential

               restaurant-chain buyer.

       6.      The new contract was obtained through a competitive bidding process. In order to

               obtain the business, Mr. Lomen bid a price for the sale of hamburger to the new

               customer that was .25 per pound less than the price for hamburger he received

               from his other customers.

       7.      The company could still be profitable even with this lower price being paid for the

               hamburger based on longer production runs and more efficient use of employees.

       Based on the testimony of Mr. Lomen and the extreme limits placed on the expenditures

during the first month of the case, the Court was satisfied that the Debtor had met its burden of

showing that the cash collateral for the initial period from September 20, 2019 to October 23,

2019 would not be diminished, and issued an Order allowing the debtor to use cash collateral

during that interim period, subject to certain items of adequate protection such as replacement

liens, weekly financial reports, and the right of Mr. Ratcliff to audit the books and records of the

company.

       After the hearing was held on September 26, the Debtor supplied Mr. Ratcliff with the

first report of weekly post-petition sales and expenses. That report indicated that the projections

used in connection with the motion for interim use of cash collateral had to be amended by

adding an additional $228,727 in sales from the week ending September 21 to the sales for the



                                                 2
  Case 19-32928       Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                                  Document     Page 3 of 10


week ending September 29, 2019. This was a critical error on the part of the Debtor as it

allowed the initial cash collateral figure that the Debtor had to protect to be lowered and allowed

the Debtor to instantly claim that an additional $228,727 worth of sales came in post-petition,

thus inflating the amount of post-petition cash collateral. John Heidebrecht, a financial analyst

hired by Mr. Ratcliff, has submitted a spreadsheet showing the correct amount of beginning cash

collateral and the corresponding corrected use of cash collateral during the past month. See

Declaration of John Heidebrecht, dated October 22, 2019, Exhibit A. The analysis by Mr.

Heidebrecht shows that the cash collateral, even using the Debtor’s numbers for income and

expenses, cannot protect the secured creditor’s interest in his collateral and therefore the motion

for continued use of cash collateral must be denied.

       Mr. Heidebrecht has gone further with regard to a longer-term look at the Debtor’s use of

cash collateral. Unlike the Debtor, who seeks to have the Court declare that the cash collateral

will be protected based on a mere six weeks of financials, Mr. Heidebrecht has taken the actual

financials from the Debtor for the previous year, added the additional income and expenses

associated with the new 4.5 million pound hamburger patty contract and has analyzed that the

long-term prospects of the Debtor are equally dismal or even more dismal than the short term.

See Heidebrect Declaration, Exhibit B. Chief among the problems with the Debtor’s continued

operation in Chapter 11 are:

       1.      The margin being paid by the customer buying 4.5 million pounds of hamburger

               is much lower than the margin that the Debtor receives from their other

               customers.

       2.      The Professional Fees that the Debtor will have to pay will drain the company’s

               resources.



                                                 3
Case 19-32928   Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                            Document     Page 4 of 10


    3.   The US Trustee’s fees that the Debtor will have to pay in the next year will be 1%

         of its expenditures (See Exhibit K to Declaration of Kenneth C. Edstrom), which

         Mr. Heidebrecht estimates to be $361,236. This expense is understated in the

         Debtor’s financial projections and is an enormous burden on a company that has

         never made any money and has extremely thin margins under the best of

         conditions.

    4.   This Motion is about the protection of the cash interests of Mr. Ratcliff, and the

         evidence shows that his interest is not being protected. However, there is a larger

         issue looming about the protection of Mr. Ratcliff’s interest in the equipment of

         the company. There is no provision in the Debtor’s proposed use of cash collateral

         for any type of adequate protection of Mr. Ratcliff’s secured interest. Rancher’s

         Legacy is running its equipment in two shifts every business day, according to the

         testimony of Mr. Lomen. On a tax basis, the depreciation of that equipment was

         over $800,000 in 2017 (see Exhibit A to Declaration of Kenneth C. Edstrom, the

         2017 tax return of the Debtor). Although there has been no determination of the

         actual depreciation of the physical assets, Mr. Ratcliff has estimated that the

         depreciation is occurring in a rate that is roughly equal to the per diem interest on

         Mr. Ratcliff’s two loans to the Debtor. This additional cost of $868,559

         (approximately $1,900 per day) that Mr. Ratcliff is entitled to is another expense

         that the Debtor cannot afford.

    5.   All told, Mr. Heidebrecht’s analysis estimates that if the Debtor continued for the

         next year with its current expense and income structure, even including the

         revenue from the new customer that it would lose $1,336,379. Over the next 13



                                           4
  Case 19-32928       Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                                  Document     Page 5 of 10


               weeks, based on averaging income and expenses for that time period, the Debtor

               will lose $334,095 in cash collateral.

        Based on the evidence that will be presented at the hearing and the accompanying

Memorandum of Law, Mr. Ratcliff urges that the Court deny the Debtor any further use of cash

collateral.



Dated: October 22, 2019                       SAPIENTIA LAW GROUP PLLC


                                             /e/ Kenneth C. Edstrom _____________________
                                              Kenneth C. Edstrom (#148696)
                                              120 South 6th Street, Suite 100
                                              Minneapolis, MN 55402
                                              Telephone: (612) 756-7108
                                              Fax: (612) 756-7101
                                              kene@sapientialaw.com

                                              Attorneys for Creditor James Ratcliff




                                                 5
  Case 19-32928           Doc 78    Filed 10/22/19 Entered 10/22/19 18:16:48            Desc Main
                                     Document     Page 6 of 10




                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                Chapter 11

 Rancher’s Legacy Meat Co.,                            Case 19-32928

                                   Debtors.



  JAMES RATCLIFF’S MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION
                    FOR USE OF CASH COLLATERAL

          The facts in support of Mr. Ratcliff’s Opposition are in pleadings on file with the Court

including the Declaration of Kenneth C. Edstrom and the Declaration of John Heidebrecht, along

with the Exhibits attached to those declarations, the previous testimony of Mr. Lomen and all

documents previously filed with the Court or admitted into evidence.


                                              ARGUMENT

The Debtor Cannot Protect the Cash Collateral of the Debtor either in the Short Term or the
Long Term

          Pursuant to 11 U.S.C. § 363(c)(2), a debtor in possession may not use cash unless, each

entity with an interest in cash collateral consents, or the court, after notice and a hearing,

authorizes such use.

          Cash collateral is defined in Section 363(a) as “cash, negotiable instruments, documents

of title, securities, deposit accounts, or other cash equivalents whenever acquired in which the

estate and an entity other than the estate have an interest and includes the proceeds, products,

offspring, rents, or profits of property, whether existing before or after the commencement of a

case under this title.”


                                                   6
  Case 19-32928       Doc 78      Filed 10/22/19 Entered 10/22/19 18:16:48             Desc Main
                                   Document     Page 7 of 10


       11 U.S.C. § 363(e) states:

       (e) Notwithstanding any other provision of this section, at any time, on request of
       an entity that has an interest in property used, sold, or leased, or proposed to be
       used, sold, or leased by the trustee, the court, with or without a hearing, shall
       prohibit or condition such use, sale, or lease as is necessary to provide adequate
       protection of such interest.


       Section 361 of the Bankruptcy Code lists ways a debtor can provide adequate protection:

       When adequate protection is required under section ... 363 of this title of an
       interest of an entity in property, such adequate protection may be provided by—

       (1) requiring the trustee to make a cash payment or periodic cash payments to
       such entity, to the extent that the stay under section 362 of this title, use, sale, or
       lease under section 363 of this title, or any grant of a lien under section 364 of this
       title results in a decrease in the value of such entity's interest in such property;

       (2) providing to such entity an additional or replacement lien to the extent that
       such stay, use, sale, lease, or grant results in a decrease in the value of such
       entity's interest in such property; or

       (3) granting such other relief, other than entitling such entity to compensation
       allowable under section 503(b)(1) of this title as an administrative expense, as
       will result in the realization by such entity of the indubitable equivalent of such
       entity's interest in such property.

       A secured creditor with an interest in cash collateral is entitled to adequate protection to

the extent of the anticipated or actual decrease in the value of the collateral during the course of

the bankruptcy case. See In re First S. Sav. Ass'n, 820 F.2d 700, 710 (5th Cir. 1987). “The whole

purpose in providing adequate protection for a creditor is to insure that the creditor receives the

value for which the creditor bargained prebankruptcy.” MBank Dallas, N.A. v. O'Connor (In re

O'Connor), 808 F.2d 1393, 1396 (10th Cir. 1987).

       The Debtor hopes to show that their use of cash collateral will not diminish Mr. Ratcliff’s

interest in the cash collateral of the Debtor. The analysis used by the Debtor is based on six

weeks of operations, and presumes a profit margin for the Debtor’s new supply contract of .30



                                                  7
  Case 19-32928        Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48            Desc Main
                                   Document     Page 8 of 10


per pound when the contract provides a gross margin of .25 per pound. The Debtor previously

estimated its future revenue and expenses by showing all of its income and expenses per pound

of production. The Debtor’s expert refuses to use this method and is essentially projecting

positive cash flow based on assumed profit. The losses projected by Mr. Heidebrech fit with Mr.

Lomen’s testimony at the September 26 hearing that the new hamburger patty contract is

bringing in $.25 less per pound than his normal prices, and that, even selling his product at

regular prices, that the company has never made a profit.

       In addition to the long-term projections that show that the company is doomed to fail,

John Heidebrecht’s calculations show that the Debtor will lose $334,095 over the first 13 weeks

of the case. This is more than the Debtor’s calculations show, however, when the Debtor’s own

spreadsheet is properly revised to show all of the pre-petition income, those calculations show

that the Debtor will lose at least $39,769 in the first 13 weeks of operation.

       The Debtor has understated its obligation to pay US Trustee fees. The Debtor estimates

that for the first quarter of the Debtor’s operations, they will have to pay $90,000 to the US

Trustee. However, the US Trustee’s fees for any Chapter 11 case filed after September 1, 2019

are 1 per cent of expenditures. Expenditures in the first 13 weeks are (deducting the estimated

US Trustee fee) are estimated to be $9,030,907.50. This means that the US Trustee expense will

actually be $90,000 for the first quarter, an increase of $40,000 over the Debtor’s estimate. The

enormous administrative expenses budgeted by the Debtor are another short term and long-term

recipe for disaster for this never-profitable debtor.

       The issue of Mr. Ratcliff’s status as a secured creditor is largely moot because of the

inability of the Debtor to operate profitably either in the short term or the long. Even without

paying a dime of adequate protection to Mr. Ratcliff or any other secured creditor, the company



                                                  8
  Case 19-32928        Doc 78     Filed 10/22/19 Entered 10/22/19 18:16:48              Desc Main
                                   Document     Page 9 of 10


cannot operate profitably. If the Court needs to decide the issue of the value of Mr. Ratcliff’s

security interest, Mr. Ratcliff relies upon the facts and law set forth in his first submission in

opposition to the use of cash collateral [Docket 13].

                                           CONCLUSION

       The Debtor has failed to prove that it can protect its cash collateral. Historic review of the

Debtor’s operations is the best method of determining the future prospects of the Company and

the Court should rely on actual prices to be paid for the Debtor’s products and the guaranteed

margins from the new supply contract in its analysis of the issues before it. Because the facts

clearly show that the Debtor will not be able to protect the cash collateral in this case the Court

should deny the Debtor’s motion seeking further use of cash collateral.


Dated: October 22, 2019                        SAPIENTIA LAW GROUP PLLC


                                              /e/ Kenneth C. Edstrom _____________________
                                               Kenneth C. Edstrom (#148696)
                                               120 South 6th Street, Suite 100
                                               Minneapolis, MN 55402
                                               Telephone: (612) 756-7108
                                               Fax: (612) 756-7101
                                               kene@sapientialaw.com
                                               Attorneys for James Ratcliff




                                                   9
  Case 19-32928        Doc 78    Filed 10/22/19 Entered 10/22/19 18:16:48            Desc Main
                                  Document     Page 10 of 10


                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


 In re:                                              Chapter 11

 Rancher’s Legacy Meat Co.,                          Case 19-32928

                                Debtors.


                                  CERTIFICATE OF SERVICE

Kenneth C. Edstrom, declares, under penalty of perjury, that he has served the following
documents on all those individuals and entities entitled to service of an opposition filing through
use of the Court’s ECF system on October 22, 2019.

   1.     Renewed Opposition of James Ratcliff to Motion Allowing Use of Cash Collateral
   2.     Memorandum in Support
   3.     Declaration of John Heidebrecht
   4.     Certificate of Service


Dated: October 22, 2019                                /e/ Kenneth C. Edstrom




                                                10
